Citation Nr: 0718405	
Decision Date: 06/19/07    Archive Date: 06/29/07

DOCKET NO.  05-35 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
rectal disorder. 

2.  Entitlement to service connection for a rectal disorder. 

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to July 
1946.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision in 
August 2004, by the Cheyenne, Wyoming, Regional Office (RO), 
which denied the veteran's attempt to reopen his claim of 
entitlement to service connection for residuals of an injury 
to the rectum; that rating action also denied the claim for 
service connection for a low back disorder.  The veteran 
perfected a timely appeal to that decision.  

In February 2006, the Board remanded the case to the RO for 
further evidentiary development.  Following the requested 
development, a supplemental statement of the case (SSOC) was 
issued in March 2007.  

In February 2006, the Board granted a motion to advance this 
case on the docket due to the veteran's advanced age.  38 
U.S.C.A. § 7107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).  


FINDINGS OF FACT

1.  Entitlement to service connection for a rectal disorder 
was denied by the Board in a decision dated in June 1972.  

2.  Additional evidence received since the June 1972 Board 
decision relates to an unestablished fact necessary to 
substantiate the claim for entitlement to service connection 
for a rectal disorder.  

3.  The veteran's statements, when combined with the nature 
of his service, provide credible evidence of an in-service 
injury to the rectum.  

4.  The current rectal disorder is a residual of the in-
service injury.  

5.  A back disorder was not manifest in service and is 
unrelated to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's June 1972 decision.  The claim for service connection 
for a rectal disorder is reopened.  38 U.S.C.A §§ 5108, 7104 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 20.1100, 20.1105 
(2006).  

2.  A rectal disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 3.303, 3.304 (2006).  

3.  A low back disorder was not incurred in or aggravated by 
active service, nor may arthritis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In a new and material evidence claim, the notice must 
include the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letters 
dated in May 2004 and June 2004 from the agency of original 
jurisdiction (AOJ) to the veteran that was issued prior to 
the initial AOJ decision.  An additional letter was issued in 
March 2006.  Those letters informed the veteran of what 
evidence was required to substantiate the claims, and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the RO.  As the Federal Circuit Court 
has recently stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom.  Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  

The Board recognizes that the VCAA notifications from the RO 
pre-dated, and therefore did not specifically comport with, 
the recent decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), which requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date.  
However, given the ample communications regarding the 
evidence necessary to reopen the claim and to establish 
service connection for a back disorder, considering a prior 
Board remand, and considering that the veteran is represented 
by a highly qualified veterans service organization, we find 
that any notice deficiencies are moot.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  


II.  Pertinent Laws, Regulations, and Court Precedents.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service. 38 U.S.C.A. §§ 1110, 1131.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.156 (2006).  

New regulations regarding the adjudication of claims to 
reopen a finally decided claim are applicable for claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Since the veteran filed his petition to reopen the 
claim for service connection for a rectal disorder after 
August 29, 2001, the Board will apply these revised 
provisions.  See 38 C.F.R. §§ 3.156(a), 3.159(c).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  
This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  The credibility of new evidence is 
assumed for the limited purpose of determining whether it is 
material.  Justus v. Principi, 3 Vet. App. 510 (1992).  


III.  Factual background.

The Board notes that the original claims folder is not 
available.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991) 
(the Board has a heightened duty of review in cases where 
service medical records are presumed destroyed).  A rebuilt 
claims folder has been established, which includes a June 
1972 Board decision in regard to the issue of entitlement to 
service connection for an injury to the rectum.  That 
decision notes the evidence that was contained in the service 
medical records, private clinical records from Memorial 
Hospital of Natrona County and from Dr. H. B. Durham Jr.  
There has been no dispute as to the accuracy of the record as 
reported by the Board in 1972.   

The Board's June 1972 decision summarizes the relevant 
evidence of record at that time.  It was noted that the 
service medical records, including a preinduction examination 
and a discharge examination, were negative for any complaints 
of or treatment for a rectal injury.  The veteran filed a 
claim for service connection for a rectal injury in October 
1970.  Submitted in support of his claim was a hospital 
report from Memorial Hospital of Natrona County, which showed 
that the veteran was seen on September 21, 1970 for 
evaluation of an abscess on the left side of the buttocks.  
The veteran reported a history of having had an abscess in 
the left buttock several years ago, which was drained and had 
no further trouble until now.  The veteran stated that for 
the last three to four days, he had had increasing discomfort 
in the left side of the buttocks, and this had gotten 
progressively worse.  He was seen in the emergency room and 
admitted and taken to surgery for drainage of the abscess.  

Of record was a statement from Dr. Harry B. Durham, Jr., 
dated January 11, 1972, certifying that the surgery performed 
on the veteran on September 20, 1970 for a large left peri-
rectal abscess was an emergency.  

In June 1972, the Board denied the claim for service 
connection for a rectal disorder, based on the grounds that 
there was no evidence of an inservice injury to the rectum, 
and there was no evidence linking the current rectal disorder 
to service.  

In a statement in support of claim (VA Form 21-4138), dated 
in April 2004, the veteran indicated that he would like to 
file a claim for injuries received while on active duty 
during World War II.  Received in April 2004 was a statement 
from the veteran, wherein he indicated that he was sent out 
to sea in February 1945 aboard the ammunition ship USS Waco 
Victory; they went to the Philippines on their first mission, 
and they had left the Philippines for Okinawa when they were 
overtaken by a typhoon.  The veteran indicated that he was in 
the process of repairing damage in the hold aboard the ship 
when he fell from a ladder, and injured the left cheek of his 
rectum on a protruding object or projectile that has been 
referred to as shrapnel.  The veteran indicated that he also 
injured his back.  He was lifted from the hold and taken to 
his cabin; a lieutenant did his best to clean the rectum and 
ease the back pain.  

Received in May 2004 were VA progress notes, dated from 
August 1998 to May 2004.  During a clinical visit in February 
1999, it was noted that the veteran had a flex sigmoidoscopy 
and removal of polyps in January 1999.  It was noted that 
review of his systems was negative for any muscle aches and 
pains; no arthritis was noted.  A physician note, dated in 
March 2001, reflects an assessment of lumbar strain.  The 
veteran was seen for an evaluation in March 2003, at which 
time it was noted that he was injured by a shrapnel; and, he 
was having some problems in the area of the wound.  The 
veteran reported occasional swelling and drainage in the 
rectal area.  The assessment was patient with history of 
shrapnel wound causing a fissure or a fistula perirectally.  
During a clinical visit on April 7, 2004, it was noted that 
the veteran had been having drainage on his shorts; he gave a 
history of a rectal injury in the war from a shrapnel, and a 
subsequent surgical drainage procedure in the 1970's.  The 
assessment was fecal drainage secondary to hemorrhoidal 
disease vs. fistula related to his previous shrapnel injury.  
On May 3, 2004, the veteran complained of low back pain.  The 
assessment was lower back pain suspect degenerative disease; 
left buttocks pain etiology unclear; and hemorrhoids and 
rectal area discharge.  On May 12, 2004, the veteran was seen 
for evaluation of his back pain and hemorrhoids.  It was 
noted that his rectal drainage has stopped and his back was 
much better.  It was also noted that an MRI showed 
degenerative change but not stenosis or disc herniations.  

Received in March and April 2006 were additional treatment 
reports from Memorial Hospital Natrona County, dated from 
November 1965 to August 1984.  These records indicate that 
the veteran was admitted to the hospital in July 1979 for 
elective lateral release of his chronic tennis elbow.  It was 
noted that his past medical history included a shrapnel would 
to the left buttock in WWII, and in 1965 Dr. Durham removed 
an infected piece of shrapnel and another piece was removed 
in 1972.  Operations listed included shrapnel wound in the 
buttocks from a war injury.  

Of record is a statement from Dr. Jerry Youmans, dated April 
4, 2006, indicating that the abscess in the rectal area 
represented shrapnel wounding.  

Subsequently received medical records, VA as well as private 
treatment reports, dated from January 2001 to May 2006, show 
that the veteran continues to receive clinical attention and 
treatment for a rectal disorder and a back disorder, 
variously diagnosed.  


IV.  Legal analysis-New and material evidence.

Service connection for a rectal disorder was previously 
denied by the Board in a decision dated in June 1972.  The 
Board denied the claim on a finding that there was no 
evidence of rectal injury in service, and there was no 
evidence of a rectal disorder shown at separation.  At that 
time, it was determined that there was no competent evidence 
of a nexus to service.  Furthermore, for purposes of the "new 
and material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  

The evidence added to the record since the June 1972 Board 
decision includes treatment reports from Memorial Hospital of 
Natrona County, dated from December 1972 through August 1984, 
showing ongoing evaluation and treatment for perirectal 
abscess and residuals of a rectal injury.  The evidence also 
included a medical statement from Dr. Youmans, indicating 
that the wounds in the rectal area and the abscess in the 
buttocks represented shrapnel wounding.  This evidence was 
not previously of record, and is not cumulative or 
duplicative of evidence before the Board in June 1972.  
Moreover, as this evidence contains an opinion suggesting a 
link between the current rectal disorder and the veteran's 
claimed inservice injury, not shown in June 1972.  The 
private doctor statement relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  This evidence 
therefore constitutes new and material evidence under 38 
C.F.R. § 3.156(a), and the claim is thus reopened.  

S/C for a rectal disorder.

Having carefully reviewed the evidence in this case, the 
Board concludes that service connection for a rectal disorder 
is warranted.  As an initial matter, the Board observes that 
the veteran is competent to relate that he suffered an injury 
to the rectal area as a result of a fall aboard a naval ship 
in service.  The veteran's service records indicate that he 
was a Seaman First Class, and he served aboard the U.S.S Fred 
T. Berry, and the Armed Guard SS WACO Victory.  He was 
awarded the Asiatic-Pacific Area Campaign Medal.  The Board 
finds the report of the fall aboard the U.S.S Waco Victory 
and an inservice injury to the rectum to be credible.  

Additionally, in a statement dated in April 2006, Dr. Youmans 
stated that the veteran's recurrent peri-rectal abscesses and 
recurring drainage represented shrapnel wounding.  It is 
noteworthy that Dr. Youmans is a doctor from the Memorial 
Hospital of Natrona County, where the veteran had received 
treatment for rectal problems since September 1970.  That is, 
the private physician has treated the veteran and is familiar 
with history of his rectal disorder.  Therefore, the Board 
finds that the veteran's current rectal disorder is related 
to military service.  38 C.F.R. §§ 3.102, 3.303.  
Consequently, service connection is granted for a rectal 
disorder.  

V.  Legal Analysis-S/C for a back disorder.

The veteran has appealed the denial of service connection for 
low back disorder.  He does not assert that claimed 
disability was incurred in combat.  Thus, 38 U.S.C.A. 
§ 1154(b) is not for application.  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Service 
connection may also be granted for arthritis when it is 
manifested to a compensable degree within one year following 
discharge from active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

After careful review of the evidentiary record, the Board 
finds that service connection is not warranted for a back 
disorder.  While the veteran maintains that he injured his 
back in 1945 aboard the U.S.S Waco Victory, the first 
objective clinical documentation of the onset of a back 
disorder is dated in March 2001, some 54 years after service 
separation.  In addition, there is no competent evidence 
indicating that there is a relationship between the veteran's 
current low back disorder and active service.  

The Board has considered the veteran's contentions that his 
chronic lumbar spine disorder is due to service.  However, as 
a layperson, the veteran is not competent to render an 
opinion on a matter involving medical knowledge, such as 
diagnosis or etiology.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, the preponderance of the 
evidence is against the claim, and service connection for a 
back disorder is not warranted.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

For the reasons and bases provided above, the evidence in 
this case preponderates against the veteran's claim for 
service connection for a back disorder.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit 
of the doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. § 5107.  




ORDER

The application to reopen a claim for service-connection for 
a rectal disorder is granted.

Service connection for a rectal disorder is granted.  

Service connection for a back disorder is denied.  


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


